Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 14, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/11/2022. Applicant elected with traverse, however, failed to point out errors in the restriction requirement. Independent claim 14 under group II reads on Figures 5-6 which is clearly different from claim 1 and group I. The restriction stands. The examiner requests applicant to cancel non-elected claims 14, 18-20 in the next response.
Claim Status
3.	Claims 1-13, 15-17 are pending in the application. Claims 14, 18-20 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-7, 9, 11-13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Mori et al. (US 5,321,453). (“Mori”).
6.	Regarding claim 1, Mori teaches A wafer probe device [Figures 3-12, a wafer probe device is shown], comprising: 2a holder, for holding a wafer [Figures 3-12, a holder 43/40 for holding a wafer 32 is shown]; and 3a probe card, disposed on a ground, located between the holder and the 4ground, and located below the holder, with a probing side of the probe card facing Jaway from the ground [Figures 3-12, a probe card 36 disposed on a ground, between the holder 43/40 and the ground is shown]; 6wherein the holder holds the wafer to move toward the probe card, and a 7probed surface of the wafer is in contact with the probe card [Figures 3-12, the holder 43/40 holds the wafer to move toward the probe card].
7.	Regarding claim 2, Mori teaches wherein the probe card 2comprises a probe assembly, located on the probing side of the probe card and 3extending away from the ground [Figures 3-12, the probe card 36 comprises a probe assembly, see probes 35].
8.	Regarding claim 3, Mori teaches further comprising a 2transportation module, wherein the transportation module is configured to transport 3the wafer to the holder [Figures 3-12, a transportation module 59/70/73 is shown to transport the wafer 32].
9.	Regarding claim 4, Mori teaches wherein the holder comprises 2a main body and a holder assembly, wherein the holder assembly is movably disposed 3around the main body [Figures 3-12, the holder 43/40 comprises a main body and a holder assembly (see drive means for moving limitation)]. 
10.	Regarding claim 5, Mori teaches wherein when the 2transportation module transports the wafer to the holder, the holder assembly carries 3the wafer and moves toward the body [Figures 3-12, the transportation module 59/70/73 to transport the wafer 32 to the holder 43/40 is taught].
11.	Regarding claim 6, Mori teaches wherein a back side of the 2wafer abuts the main body of the holder [Figures 3-12, a back side of the wafer 32 abuts the main body].
12.	Regarding claim 7, Mori teaches wherein the back side of the 2wafer is opposite to the probed surface [Figures 3-12, the back side of the wafer 32 is opposed to the probed surface].
13.	Regarding claim 9, Mori teaches wherein the holder comprises 2a main body and a suction assembly, and the suction assembly is disposed on the main 3body and is movable relative to the main body [Figures 3-12, Claim 4 teaches a suction means].
14.	Regarding claim 11, Mori teaches wherein when the 2transportation module transports the wafer to the holder, the suction assembly sucks 3the back side of the wafer [Figures 3-12, Claim 4, the arrangement is taught].
15.	Regarding claim 12, Mori teaches wherein the back side is 2opposite to the probed surface [Figures 3-12, the back side is shown].
16.	Regarding claim 13, Mori teaches wherein the suction 2assembly moves toward the main body [Figures 3-12, Claim 4 teaches the suction assembly].
17.	Regarding claim 15, Mori teaches further comprising a 2transportation module. and the transportation module is configured to transport the wafer to the holder [Figures 3-12, a transportation module 59/70/73 is taught].
18.	Regarding claim 16, Mori teaches wherein the transportation 2module rotates the wafer from a horizontal state to a vertical state, and the 3transportation module transports the wafer in the vertical state to the holder [Figures 3-12, a transportation module 59/70/73 is taught].
19.	Regarding claim 17, Mori teaches wherein when the wafer is 2in the vertical state, a center axis of the wafer is parallel to the ground [Figures 3-12, the arrangement is shown].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 5,321,453) in view of Matsumoto (JP2005079219).
22.	Regarding claim 8, Mori teaches the wafer probe device.
Mori does not explicitly teach wherein the holder assembly comprises a plurality of holding members disposed around the main body, and each ofClient's Docket No.: 109-013 TT's Docket No.: 0492-A27552USSpec_fSheng3the holding members is in an L-shaped structure and has a bearing section, wherein 4the bearing section is parallel to the main body of the holder and is used for carrying 5the wafer.
However, Matsumoto teaches wherein the holder assembly comprises a plurality of holding members disposed around the main body, and each ofClient's Docket No.: 109-013 TT's Docket No.: 0492-A27552USSpec_fSheng3the holding members is in an L-shaped structure and has a bearing section, wherein 4the bearing section is parallel to the main body of the holder and is used for carrying 5the wafer [Figures 1-3, L shaped structure of the holding member 11/13 for carrying the wafer is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Mori with Matsumoto. Doing so would allow Mori to comprise an L-shaped structure of the holding member which would help obtain strong hold on the wafer.

23.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 5,321,453).
24.	Regarding claim 10, Mori teaches the suction assembly.
Mori does not explicitly teach wherein the suction 2assembly extends along a central axis of the holder.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Mori to arrange the suction assembly along a central axis because In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868